Leonard, Justice.
When a party relies upon any breaches of an agreement as the foundation of an action, he must set forth in his pleading sufficient of the agreement to make it appear to the court that the breaches complained of do actually exist, and to what extent.
The tenth, and some other sections of the answer, set up new matter as an affirmative defence.
The practice requires the pleader to specify each separate cause of action or defence, and the answer is quite defective in this respect.
Nor are there any clauses of the contract alleged in any of the pleadings that require McGuire and Evans to do the particular work which the defendant complains that they have not done.
The answer must be made more definite and certain in these respects.
The plaintiff is also entitled to the bill of particulars required.